UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1584


RICHARD A. FORDE,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 1280-16)


Submitted: October 31, 2018                                 Decided: November 13, 2018


Before HARRIS and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard A. Forde, Appellant Pro Se. Teresa E. McLaughlin, Regina Sherry Moriarty,
Tax Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard A. Forde appeals the tax court’s order upholding the Commissioner’s

determination of a deficiency and penalties with respect to his 2002 federal income tax

liability. We have reviewed the record included on appeal and find no reversible error.

Accordingly, we affirm. Forde v. Comm’r, Tax Ct. No. 1280-16 (U.S. Tax Ct. Dec. 20,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2